DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, and 17 of U.S. Patent No. US10887781B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-10, 12-17, and 19-20 of the instant application merely broaden the scope of claims 1-2, 9-10, and 17 of US10887781B2 by omitting limitations, such as broadening from “Wi-Fi network” to “wireless network” or broadening from “a change to the Wi-Fi network in part to move clients in the Wi-Fi network from the particular wireless access point to another wireless access point in the Wi-Fi network” to “a remediation to the set of wireless network anomalies.” It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The independent claims of the instant application are also directed towards when the anomalies are “backend-related” instead of “radio-related”, but considering that both the claims of the instant application and the claims of US10887781B2 recite “classifying, by the network assurance service, the set of wireless network anomalies as radio-related or backend-related”, within context the claims of US10887781B2 still teach all the features of the instant claim.
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in US10887781B2. The differences have been underlined or struck through.
Instant Application
US10887781B2
1. A method, comprising:
identifying, by a network assurance service that monitors a wireless network, a set of wireless network anomalies detected in the wireless network that are associated with a set of one or more network measurements indicative of performance of the wireless network, wherein the wireless network anomalies are indicative of wireless roaming failures between access points in the wireless network or of throughput anomalies detected in the wireless network;
classifying, by the network assurance service, the set of wireless network anomalies as radio-related or backend-related by determining whether the set of wireless network anomalies are associated with a single wireless access point or a plurality of wireless access points;


identifying, by the network assurance service, that the set of wireless network anomalies are classified as backend-related; and
initiating, by the network assurance service and in response to identifying the set of wireless network anomalies as being classified as backend-related, 



a remediation to the set of wireless network anomalies.
1. A method, comprising:
identifying, by a network assurance service that monitors a Wi-Fi network, a set of wireless network anomalies detected in the Wi-Fi network that are associated with a set of one or more network measurements indicative of performance of the Wi-Fi network, wherein the wireless network anomalies are indicative of wireless roaming failures between access points in the Wi-Fi network or throughput anomalies detected in the Wi-Fi network;
classifying, by the network assurance service, the set of wireless network anomalies as radio-related or backend-related by determining whether the set of wireless network anomalies are associated with a single wireless access point or a plurality of wireless access points, 
identifying, by the network assurance service, that the set of wireless network anomalies are classified as radio-related;
determining, by the network assurance service and in response to identifying that the set of wireless network anomalies are classified as radio-related, 
initiating, by the network assurance service, a change to the Wi-Fi network in part to move clients in the Wi-Fi network from the particular wireless access point to another wireless access point in the Wi-Fi network.
2. The method as in claim 1, wherein identifying the set of wireless network anomalies comprises:
using, by the network assurance service, a machine learning-based anomaly detector to detect the set of wireless network anomalies.
2. The method as in claim 1, wherein identifying the set of wireless network anomalies comprises:
using, by the network assurance service, a machine learning-based anomaly detector to detect the set of wireless network anomalies.
3. The method as in claim 1, wherein classifying the set of wireless network anomalies as radio-related or backend-related comprises:
determining, by the network assurance service, whether the wireless network anomalies are associated with a single wireless access point or a plurality of wireless access points.
1. …
classifying, by the network assurance service, the set of wireless network anomalies as radio-related or backend-related by determining whether the set of wireless network anomalies are associated with a single wireless access point or a plurality of wireless access points…
5. The method as in claim 1, further comprising:
classifying, by the network assurance service, a second set of wireless network anomalies as radio-related or backend-related by determining whether the second set of wireless network anomalies are associated with a single wireless access point or a plurality of wireless access points; and
identifying, by the network assurance service, that the second set of wireless network anomalies are classified as radio-related.
1. …
classifying, by the network assurance service, the set of wireless network anomalies as radio-related or backend-related by determining whether the set of wireless network anomalies are associated with a single wireless access point or a plurality of wireless access points…

 identifying, by the network assurance service, that the set of wireless network anomalies are classified as radio-related;
6. The method as in claim 5, further comprising:
initiating, by the network assurance service and in response to identifying the second set of wireless network anomalies as being classified as radio-related, a change to the wireless network in part to move clients in the wireless network from a particular wireless access point to another wireless access point in the wireless network.
1. …
initiating, by the network assurance service, a change to the Wi-Fi network in part to move clients in the Wi-Fi network from the particular wireless access point to another wireless access point in the Wi-Fi network.
7. The method as in claim 5, further comprising:
determining, by the network assurance service and in response to identifying that the second set of wireless network anomalies are classified as radio-related, that the second set of wireless network anomalies are recurring for a particular wireless access point in the wireless network.
1. …
determining, by the network assurance service and in response to identifying that the set of wireless network anomalies are classified as radio-related, that the wireless network anomalies are recurring for a particular wireless access point in the Wi-Fi network…


In the instant application, claim sets 8-14 and 15-20 contain similar subject matter to the claim set 1-7 with the differences merely amounting to that claim set 1-7 is composed of method claims while claims set 8-14 is composed of apparatus claims and claim set 15-20 is composed of computer readable medium claims. In application US10887781B2, claim 9 contains similar subject matter to claim 1 but in the form of an apparatus claim and claim 17 contains similar subject matter to claim 1 but in the form of a computer readable medium claim. Thus, claims 8-20 are rejected for similar reasons to claims 1-7.

Claims 4, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of US10887781B2 in view of Huang (US 20140043983 A1).
Regarding claim 4, the claims of US10887781B2 discloses all the features of the parent claim. 
The claims of US10887781B2 do not disclose “wherein the set of wireless network anomalies are indicative of an overloaded server.”
	However, Huang discloses the missing feature “wherein the set of wireless network anomalies are indicative of an overloaded server.” ([para 0104]: “…for example overloaded CPU of a particular GGSN node…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of the claims of US10887781B2 and Huang, to modify the anomaly as disclosed by the claims of US10887781B2, to indicate an overloaded server as disclose by Huang. The motivation for indicating an overloaded server is that it is something that needs to be corrected and thus by having the issue indicated the issue can be resolved more quickly, thus improving system reliability. Therefore, it would have been obvious to combine the claims of US10887781B2 with Huang to obtain the invention as specified in the instant claim.
Claims 11 and 18 are similar to claim 4 and are rejected for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 5, 10, 12, 17, and 19 recites the limitation “a single wireless access point or a plurality of wireless access points”.  There is insufficient antecedent basis for this limitation in the claim because “a single wireless access point or a plurality of wireless access points” is recited in the parent claim.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20140043983 A1) in view of Kalliola (US 20180109975 A1), and further in view of Song (US 20090257353 A1).
Regarding claim 1, Huang discloses:
“A method, comprising: identifying, by a network assurance service that monitors a wireless network, a set of wireless network anomalies detected in the wireless network that are associated with a set of one or more network measurements indicative of performance of the wireless network…” ([para 0009]: “It uses terminal reports, or passively collected packet traces, to calculate service performance metrics (e.g. round-trip times)… Packet traces can be used to analyze service-level quality.” ; [para 0050]: “In the next step distributions of the service trajectories of mobile terminals with degraded service are determined, 106. To determine how the service trajectories are distributed in one embodiment these service trajectories are grouped or assigned into subsets, using clustering analysis methods.”)
 “…classifying, by the network assurance service, the set of wireless network anomalies as radio-related or backend-related by determining whether the set of wireless network anomalies are associated with a single wireless access point or a plurality of wireless access points; ;identifying, by the network assurance service, that the set of wireless network anomalies are classified as backend-related…” ([para 0052]: “In one embodiment of the method of the present invention the network element around which the service trajectories converge is identified as the location of the failure, 108.” ; [para 0060]: “For example, without temporal clustering the results may show a cluster of service trajectories converged around a specific base station. This indicates that the service degradation is caused by the base station. If, however, the temporal clustering is performed it may show that the service trajectories are clustered in a specific time period, for example between 8:00 and 9:00. This is additional information that helps identify the root cause of the failure.” ; [para 0083]: “It may happen that the clustering analysis shows that the service trajectories converge around more than one base station, 110. This may indicate that the two or more base stations developed failures that affect service performance. … If the significance test confirms that two or more base stations cause the service degradation the method in a preferred embodiment comprises identifying a network element shared by the nodes in providing the service as the location of the failure, 112. For example, a RNC (radio network controller) failure may trigger service failure for users within multiple cells of the RNC.”)
Huang does not explicitly disclose “wherein the wireless network anomalies are indicative of wireless roaming failures between access points in the wireless network or of throughput anomalies detected in the wireless network” nor “initiating, by the network assurance service and in response to identifying the set of wireless network anomalies as being classified as backend-related, a remediation to the set of wireless network anomalies.”
However, Kalliola discloses the missing feature “initiating, by the network assurance service and in response to identifying the set of wireless network anomalies as being classified as backend-related, a remediation to the set of wireless network anomalies” ([para 0063]: “In block 700, the local traffic analysis module 410 detects the anomaly. Instead of preliminary detection of the anomaly, block 700 may comprise detection that triggers a countermeasure selection function in the local traffic analysis module 410… On the basis of the available information, the function may identify the UE(s) causing the anomaly and start controlling traffic of the identified UE(s) in block 512. The controlling may include at least one of the following preliminary countermeasures: … causing handover of the device a neighboring access node…With respect to the handover, one of the access nodes may be dedicated to handling the detected anomalies, and the handover may be triggered to the access node having such special capabilities. The special capabilities may include better processing capabilities in the detection of the anomalies, lower traffic load which is in a controlled manner maintained to be low so that there remains capacity to handle the anomalies, and/or other capabilities.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Huang and Kalliola, to after determining an anomaly as disclosed by Huang, to move UEs away from the anomaly as disclosed by Kalliola. The motivation for moving UEs away from the anomaly related access point is that the cause of the anomaly may be that a network node upstream from the access point is unable to handle the load placed on it by the UEs, and hence by moving the UEs to another access point, the load on the upstream node is reduced, thus decreasing anomalous behavior, and hence enhancing service quality. Therefore, it would have been obvious to combine Huang with Kalliola to obtain the invention as specified in the instant claim.
Huang in view of Kalliola do not explicitly disclose “wherein the wireless network anomalies are indicative of wireless roaming failures between access points in the wireless network or of throughput anomalies detected in the wireless network.”
However, Song discloses the missing feature “wherein the wireless network anomalies are indicative of wireless roaming failures between access points in the wireless network or of throughput anomalies detected in the wireless network” ([para 0090]: “In such an example, when the radio link associated with UE 910 fails causing a call drop, a handover failure, or a failure to establish a new call, UE 910 can record the event in a register.” ; [para 0045]: “Various techniques described herein can be used for various wireless communication systems, such as… Orthogonal Frequency Division Multiple Access (OFDMA) systems… An OFDMA system can implement a radio technology such as Evolved UTRA (E-UTRA), Ultra Mobile Broadband (UMB), IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Flash-OFDMQR, etc.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Huang, Kalliola, and Song for the identified anomaly as disclosed by Huang, to be indicative of wireless roaming failures as disclosed by Song. The motivation for identifying roaming failures is that it allows the network administrator to implement new access points so as to decrease roaming failures, thereby enhancing service reliability. Therefore, it would have been obvious to combine Huang with Kalliola and Song to obtain the invention as specified in the instant claim.
Regarding claim 2, Huang in view of Kalliola and Song discloses all the features of the parent claim.
Huang further discloses “wherein identifying the set of wireless network anomalies comprises: using, by the network assurance service, a machine learning-based anomaly detector to detect the set of wireless network anomalies.” ([para 0082]: “Although statistical significance test is used in this proposal to improve accuracy of identifying heavy hitters by filtering out false indications, this invention doesn't exclude other methods allowing for filtering out false indications, including but not limited to … machine learning.”)
Regarding claim 3, Huang in view of Kalliola and Song discloses all the features of the parent claim.
Huang further discloses “wherein classifying the set of wireless network anomalies as radio-related or backend-related comprises: determining, by the network assurance service, whether the wireless network anomalies are associated with a single wireless access point or a plurality of wireless access points.” ([para 0052]: “In one embodiment of the method of the present invention the network element around which the service trajectories converge is identified as the location of the failure, 108.” ; [para 0060]: “For example, without temporal clustering the results may show a cluster of service trajectories converged around a specific base station. This indicates that the service degradation is caused by the base station. If, however, the temporal clustering is performed it may show that the service trajectories are clustered in a specific time period, for example between 8:00 and 9:00. This is additional information that helps identify the root cause of the failure.” ; [para 0083]: “It may happen that the clustering analysis shows that the service trajectories converge around more than one base station, 110. This may indicate that the two or more base stations developed failures that affect service performance. … If the significance test confirms that two or more base stations cause the service degradation the method in a preferred embodiment comprises identifying a network element shared by the nodes in providing the service as the location of the failure, 112. For example, a RNC (radio network controller) failure may trigger service failure for users within multiple cells of the RNC.”)
Regarding claim 4, Huang in view of Kalliola and Song discloses all the features of the parent claim.
Huang further discloses “wherein the set of wireless network anomalies are indicative of an overloaded server.” ([para 0104]: “…for example overloaded CPU of a particular GGSN node…”)
Regarding claim 5, Huang in view of Kalliola and Song discloses all the features of the parent claim.
Huang further discloses “classifying, by the network assurance service, a second set of wireless network anomalies as radio-related or backend-related by determining whether the second set of wireless network anomalies are associated with a single wireless access point or a plurality of wireless access points; and identifying, by the network assurance service, that the second set of wireless network anomalies are classified as radio-related.” ([para 0060]: “For example, without temporal clustering the results may show a cluster of service trajectories converged around a specific base station. This indicates that the service degradation is caused by the base station. If, however, the temporal clustering is performed it may show that the service trajectories are clustered in a specific time period, for example between 8:00 and 9:00. This is additional information that helps identify the root cause of the failure.”)
Regarding claim 6, Huang in view of Kalliola and Song discloses all the features of the parent claim.
Huang does not explicitly disclose “initiating, by the network assurance service and in response to identifying the second set of wireless network anomalies as being classified as radio-related, a change to the wireless network in part to move clients in the wireless network from a particular wireless access point to another wireless access point in the wireless network.”
However, Kalliola discloses the missing feature “initiating, by the network assurance service and in response to identifying the second set of wireless network anomalies as being classified as radio-related, a change to the wireless network in part to move clients in the wireless network from a particular wireless access point to another wireless access point in the wireless network.” ([para 0063]: “In block 700, the local traffic analysis module 410 detects the anomaly. Instead of preliminary detection of the anomaly, block 700 may comprise detection that triggers a countermeasure selection function in the local traffic analysis module 410… On the basis of the available information, the function may identify the UE(s) causing the anomaly and start controlling traffic of the identified UE(s) in block 512. The controlling may include at least one of the following preliminary countermeasures: … causing handover of the device a neighboring access node…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Huang and Kalliola, to after determining an anomaly as disclosed by Huang, to move UEs away from the anomaly related access point as disclosed by Kalliola. The motivation for moving UEs away from the anomaly related access point is that the cause of the anomaly may be that the access point is not able to handle to the load placed on it by the UEs, and hence by moving the UEs to another access point that is capable of handling them, the load on the access point is reduced, thus decreasing anomalous behavior, and hence enhancing service quality. Therefore, it would have been obvious to combine Huang with Kalliola to obtain the invention as specified in the instant claim.
Regarding claim 7, Huang in view of Kalliola and Song discloses all the features of the parent claim.
Huang further discloses “determining, by the network assurance service and in response to identifying that the second set of wireless network anomalies are classified as radio-related, that the second set of wireless network anomalies are recurring for a particular wireless access point in the wireless network.” ([para 0060]: “For example, without temporal clustering the results may show a cluster of service trajectories converged around a specific base station. This indicates that the service degradation is caused by the base station. If, however, the temporal clustering is performed it may show that the service trajectories are clustered in a specific time period, for example between 8:00 and 9:00. This is additional information that helps identify the root cause of the failure.”)
Claims 8-14 contain are substantially similar to claims 1-7, with the differences amounting to that claims 1-7 are directed towards a method while claims 8-14 are directed towards an apparatus reciting generic hardware. This generic hardware is disclosed by Huang in paragraph 110. Thus, Huang in view of Kalliola and Song disclose all the features of claims 8-14 for similar reasons to claims 1-7.
Claims 15-20 contain are substantially similar to claims 1-6, with the differences amounting to that claims 1-6 are directed towards a method while claims 15-20 are directed towards a computer readable medium. The usage of a computer readable medium is disclosed by Huang in paragraph 119. Thus, Huang in view of Kalliola and Song disclose all the features of claims 15-20 for similar reasons to claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD KHAWAR/             Primary Examiner, Art Unit 2412